DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable Mattice (U.S. 11,060,714; filed 4/27/2018) over Threlkel (U.S. 9,507,195).
Regarding claim 1, Mattice teaches a specialty punt illuminating light tool device to illuminate a specialized liquid containing a (GRAS) generally regarded as safe chemical within a glass vessel with a bottom punt surface causing the chemical to fluoresce (see col. 6 lines 30-38, “illuminates and excited a luminescent substance that can be within the bottle itself or within the liquid inside the bottle”), the device components comprise comprising: 
at least one light emitting diode LED (LED 169) on a solid support circuit board (electronics board with wireless device 140); 
a power supply (battery, 170); 
a reflective material (reflective metallic particles, see col. 7, lines 10-17); and 
an on/off switch (switch 122).
Mattice does not teach a diffusion layer (1) on the surface closest to the bottom punt surface; an ultraviolet filter (2); 
Threlkel teaches a diffusion layer and an ultraviolet filter (see col. 12; lines 15-25, see fig. 8c)
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a multilayer structure as taught by Threckel to diffuse the light and reduce the appearance of point sources and to prevent UV light from being emitted from the vessel of Mattice, which is known in the art to be potentially dangerous. The Examiner finds that diffusers are well known in the art for creating a more aesthetic light source, that more even illuminates a liquid. Furthermore, UV filters are frequently used to prevent emission of non absorbed wavelengths, stray light, or other potentially harmful lighting effects. 
Regarding claim 3, Mattice teaches said power supply is at least one battery (battery 140). 
Regarding claim 4, Mattice teaches comprising a holder (plastic 171) for said power supply.
Regarding claim 5, Mattice teaches further comprising a spacer (plastic encasement 172) to hold together the components of the device.  
Regarding claim 6, Mattice teaches further comprising an adhesive material (adhesive 118) to secure the device to a vessel.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattice and Threlkel, further in view of Lebrun (U.S. 2014/0300273).
Regarding claim 2, Mattice teaches said light emitting diode is an LED array of two or more light emitting diodes. 
LeBrun teaches an LED array of two or more light emitting diodes (LED 16). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used multiple LEDs as taught by LeBrun to illuminate the liquid of Mattice as it would cause additional luminance and a brighter effect. 
Furthermore, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produce. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s first argument, that asserts that Mattice is substantially different then the claimed invention as “the invention device requires both the physical component under the vessel and a liquid component in the vessel”, The Examiner respectfully disagrees.  
The claim is directed towards “a specialty punt illuminating light tool device… the device components comprise…” The GRAS is not recited as part of the invention. The device is recited “to illuminate… a GRAS within a glass vessel …” This is an intended use recitation. When the claim is directed to a lighting device, any recitation concerning the environment in which the lighting device is employed is not part of the inventive lighting device. The directed target of the light is not part of the lighting device. Only structural and some functional limitations are given patentable weight. 
“(T)he recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). For the GRAS to be considered as part of the inventive device it must be claimed as part of the invention, i.e. “the device components comprise: a glass vessel containing a [GRAS]”. The Examiner finds that any lighting device capable of illuminating a GRAS that teaches the claimed structure, teaches the claim. 
More pertinently, Mattice specifically teaches using the lighting device to illuminate a GRAS liquid in the bottle, see col. 6 lines 30-38, “illuminates and excited a luminescent substance that can be within the bottle itself or within the liquid inside the bottle”. 
Regarding Applicant’s further argument, that one would not look to Threlkel to address the shortcomings of Mattice, the Examiner respectfully disagrees. The Examiner finds that using a UV filter with an exposed UV light source is very well known in the art to prevent eye injuries. Furthermore, diffusion layers are well known with point light sources, such as those taught in Mattice, to prevent glares and provide a more aesthetic light source, i.e. a homogenous and uniform light beam.
E.g. see Fox (U.S. 5,630,661) col. 3 lines 55-67 which teaches a diffuser and UV filter, Liu (U.S. 7,738,784) which teaches UV filers (3) for blocking UV-A, etc. 
Regarding Applicant’s argument that Threlkel uses a glass array “which is not used in the invention”, the Examiner finds the argument immaterial. The claims use the open ended transitional phrase “comprise”. The Examiner suggests using a negative limitation to recite that the claimed invention does not use glass arrays if Applicant wishes to exclude that from consideration. 
Additionally, the Examiner is not importing the glass arrays from Threlkel. Threlkel is used for teaching the well known use of UV filters and diffusion optics to provide a safe, aesthetic light source. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding Applicant’s argument that Mattice teaches “a dispersion method, with the diffusion teaching of Threlkel which is non-analogous prior art using a glass array” the Examiner respectfully disagrees. 
The dispersion method is a method of diffusing light, Mattice teaches a desirability for light diffusion. Both diffusion layers or scuffed/frosted surfaces as taught by Mattice are both known for diffusing light well, and are established equivalents, that are additionally usable together. Evidence that these are equivalents known in the art presents strong evidence of obviousness in substituting one for the other. Smith v. Hayashi, 209 USPQ at 750.
In conclusion, the Examiner finds that Mattice teaches the general inventive concept. I.e. a punt illuminating device that uses a UV light source to illuminate a GRAS in the container. The details of the structure, i.e. the use of diffusion and UV layers, support, etc are well known structures, used frequently in the art for well known purposes. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875